Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “an energy recovery circuit comprising a diode and an inductor electrically coupled with the power supply and the antenna” in view of the other limitations as called for in independent claim 1; the limitation of “an energy recovery circuit comprising a diode and an inductor, the energy recovery circuit is electrically coupled with the energy storage capacitor and the load” in view of the other limitations as called for in independent claim 10; and the limitation of “an energy recovery circuit comprising a diode and an inductor electrically coupled with the power supply and the antenna” in view of the other limitations as called for in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849